Citation Nr: 1624174	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-25 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to September 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran's appeal had also originally included the issue of entitlement to service connection for tinnitus.  However, during the pendency of the appeal, the RO granted that claim in a December 2011 rating decision and assigned a 10 percent disability evaluation effective from May 7, 2009.  As that represented a full grant of benefits sought, the issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Board also notes that, since the December 2011 supplemental statement of the case, the Veteran has submitted additional evidence in support of his claim without a waiver of initial consideration by the agency of original jurisdiction (AOJ).  That evidence has not been reviewed by the AOJ; however, in light of the grant of the benefit sought, the Board finds that there is no prejudice.  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

The Veteran's current bilateral hearing loss is related to his active service.  



CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contended that he has bilateral hearing loss that is related to his noise exposure to artillery and gunfire in Vietnam.  He has denied having high-level occupational and recreational noise in civilian life.  

In considering the evidence of record under the laws and regulations, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

The evidence clearly shows that the Veteran has current bilateral hearing loss as defined by 38 C.F.R. § 3.385. See e.g. March 2010 VA examination report.  The Veteran has also provided competent and credible lay statements regarding noise exposure in service.  See 38 C.F.R. § 3.159(a)(2).  Thus, the remaining question is whether the Veteran's current hearing loss is related to his military noise exposure.  

There are conflicting medical opinions regarding the etiology of the Veteran's current bilateral hearing loss.  The March 2010 VA examiner opined that his hearing loss was less likely as not caused by or a result of noise trauma in service.  In support of his opinion, the examiner cited to the induction and separation audiograms showing normal bilateral hearing loss.  The examiner also noted that, while the Institute of Medicine concluded that there was insufficient scientific basis for delayed-onset hearing loss, it did not rule out that delayed onset might exist.  Nevertheless, because the required studies had not been completed, the examiner concluded there was no reasonable basis to support a finding of delayed-onset hearing loss.  

On the other hand, there is a May 2009 VA addendum report from a VA audiologist, who upon review of the Veteran's DD 214 showing receipt of various awards as well as service in Vietnam, noted that it was as likely as not that part of the Veteran's hearing loss could have been caused by noise exposure during service.  

In a December 2011 VA clinical record, another VA audiologist indicated that an opinion as to the etiology of hearing loss could not be provided because of conflicting information regarding the separation physical audiogram.  

In a July 2014 letter, a VA primary care physician indicated that, upon review of the Veteran's service treatment records, there was no way to determine the origin of the numbers used in the separation examination.  Therefore, the physician opined that it was more likely than not that the Veteran's claimed hearing loss was as likely as not or very possibly started as a result of combat noise exposure during service.  

Most recently, in a December 2014 report, a private audiologist noted the Veteran's report of a gradual onset of bilateral hearing loss as well as his history of military noise exposure, as demonstrated in his DD 214.  Based on clinical evaluation of the Veteran, along with consideration of his history, the audiologist opined that the Veteran's hearing loss was as likely as not due to exposure to loud noises during service.  However, the audiologist also indicated that he would need to perform a thorough review of the Veteran's medical records in order to provide a final medical opinion.  

The Board notes that the December 2011 and July 2014 clinicians pointed out that there appeared to be a discrepancy in the Veteran's separation audiogram results.  On the other hand, the March 2010 VA examiner relied heavily on the absence of medical evidence of hearing loss during service.  The absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   Accordingly, the March 2010 VA examination report has somewhat limited probative value.  

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current bilateral ear hearing loss is related to his noise exposure in service.  Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence in the record, such a conclusion cannot be made in this case.  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted. 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


